The Court.
The complaint shows upon its face that the plaintiffs, at 12 o’clock M. on the first Monday in March, 1883, had in their possession some personal property belonging to citizens of the city and county of San Francisco which was subject to taxation, and that after demand made upon them by the assessor of *107that city and county they refused to disclose the names of the owners or the description of the property. The law made it the duty of the plaintiffs to furnish the assessor with a statement of the property in their possession. (Pol. Code, § 3629.) Failing in that regard, the assessor was authorized and required by section 3633 of the same Code to note such refusal on the assessment book, and to make an estimate of the value of the property.
Judgment affirmed.